Appeal from an order of the County Court, Kings County, denying, without a hearing, appellant’s application in the nature of a writ of error coram, nobis (1) to vacate a judgment of said court, rendered June 5, 1956, sentencing him, after he had pleaded guilty to robbery in the second degree, unarmed, to serve from 7% to 10 years, as a second felony offender, and (2) to resentence him as a first offender. In substance, it is appellant’s claim that no valid sentence was imposed on him in 1947 under the provisions of article 3-A of the Correction Law, pursuant to which the court purported to act following his plea of guilty to robbery in the second degree, unarmed, and that there was consequently no prior conviction warranting additional punishment in 1956 under section 1941 of the Penal Law. Order unanimously affirmed. Assuming, without deciding, that the 1947 sentence was improper in form, we are of the opinion that the judgment of conviction was not invalidated thereby. (Cf. People v. Taras, 269 App. Div. 694, affd. 296 N. Y. 983.) Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.